Case 9:19-mj-08320-WM Document 2-2 Entered on FLSD Docket 08/26/2019 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


  LABSOLUTIONS, LLC. and
  NICK SALIBA

         Movants,
                                                              19-MJ-8320-WM
                                                              19-MJ-8321-WM
                                                              19-MJ-8322-WM
  vs.                                                         19-MJ-8331-WM

  UNITED STATES OF AMERICA,

                 Respondent.
                                   /

                    CERTIFICATION OF AMANDA R. CLARK PALMER

         Amanda R. Clark Palmer, Esquire, pursuant to Rule 4(b) of the Special Rules Governing

  the Admission and Practice of Attorneys, hereby certifies that (1) I have studied the Local Rules

  of the United States District Court for the Southern District of Florida; and (2) I am a member in

  good standing of United States District Court, Northern District of Georgia.

                                                   /S/ Amanda R. Clark Palmer
                                                   AMANDA R. CLARK PALMBER
